Citation Nr: 0509171	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-28 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of severe inversion injury to the right 
ankle.

2.  Entitlement to service connection for lumbar spine 
injury.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for thoracic spine 
injury.

5.  Entitlement to service connection for residuals of 
frostbite of bilateral feet/toes.

6.  Entitlement to service connection for residuals of 
frostbite of bilateral hands.

7.  Entitlement to service connection for residuals of 
frostbite of bilateral ears.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.

9.  Entitlement to service connection for right knee pain 
with loss of motion.

10.  Entitlement to service connection for left knee pain 
with loss of motion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

At the travel board hearing held in May 2004 before the 
undersigned Veterans Law Judge, it was agreed upon that the 
record would be held open for an additional 30 days to allow 
the veteran and his authorized representative to submit 
additional evidence.  On the day of the hearing, the 
authorized representative submitted VA treatment records 
dated from November 2003 to January 2004 (including the 
report on the examination conducted by Dr. M.R.M.), 
accompanied by a signed waiver by the authorized 
representative of the right to initial consideration of the 
new evidence by the RO.  See Board of Veterans' Appeals:  
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (September 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issues on appeal.

The issues of entitlement to a compensable evaluation for 
service-connected residuals of severe inversion injury to the 
right ankle as well as entitlement to service connection for 
lumbar spine injury, bilateral pes planus, thoracic spine 
injury, residuals of frostbite of bilateral feet/toes, hands, 
and ears, and right knee and left knee pain with loss of 
motion, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of record that shows that 
the veteran is currently diagnosed with a skin disability 
manifested by pseudofolliculitis barbae. 

3.  The service medical records are absent any complaints of, 
findings of, or treatment for pseudofolliculitis barbae 
during service. 

4.  There is no competent medical evidence of record that 
links a current skin disability manifested by 
pseudofolliculitis barbae to the veteran's service.  






CONCLUSION OF LAW

Pseudofolliculitis barbae was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in July 2003, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The RO advised the veteran of the 
information and evidence necessary to establish service 
connection for the claimed disability.  

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Indeed, in response to the July 2003 
VCAA notice, in correspondence dated in August 2003, the 
veteran's authorized representative advised the RO that the 
veteran indicated that he had no medical treatment for the 
claimed disability since his military service.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2003 rating decision and September 2003 Statement of the Case 
(SOC) issued by an Acting Decision Review Officer, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons for denial 
of the claim.  The September 2003 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO 
requested VA treatment records from the Anchorage VA Medical 
Center, but received a negative response.  As noted earlier, 
the veteran indicated that he received no medical treatment 
for the claimed disability since his military service.  
Lastly, as previously discussed, a travel board hearing was 
held in May 2004 in connection with the appealed claim.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.     

At the May 2004 travel board hearing, when asked whether the 
veteran was placed on a shaving profile during active duty, 
the veteran testified that he had a limited profile.  A 
review of the service medical records showed no complaints 
of, findings of, or treatment for pseudofolliculitis barbae 
during service; nor did the service medical records show that 
the veteran was placed on a shaving profile for 
pseudofolliculitis barbae.  There is no medical evidence of 
record that the veteran is currently diagnosed with 
pseudofolliculitis barbae; nor is there any medical evidence 
of treatment for pseudofolliculitis barbae since the 
veteran's discharge from service.

In the absence of a showing of a current skin disability 
manifested by pseudofolliculitis barbae and in-service 
complaints of, findings of, or treatment for 
pseudofolliculitis barbae and/or competent medical evidence 
that links a current skin disability manifested by 
pseudofolliculitis barbae to the veteran's service, the 
criteria for establishing service connection for a disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for pseudofolliculitis barbae is denied.


REMAND

The claims file notes that the veteran failed to report to a 
VA examination scheduled for November 11, 2003 in connection 
with his claim of entitlement to a compensable evaluation for 
service-connected residuals of severe inversion injury to the 
right ankle.  At the May 2004 travel board hearing, when 
asked about the claims file notation that the veteran failed 
to report for a VA examination, the veteran testified that he 
had no knowledge of a scheduled appointment.  The Board 
observes that no letter of notification of the scheduled VA 
examination has been associated with the claims file.  
Therefore, the Board cannot make a determination as to 
whether the veteran was provided with adequate notice of the 
time and place of the VA examination scheduled in connection 
with his claim.  The Board cannot deny a veteran's claim for 
failure to report for an examination or limit its assessment 
of his claim to the evidence of record if there is no 
evidence in the claims file to show that the veteran was 
properly notified of where and when to report for an 
examination.  Hyson v. Brown, 5 Vet. App. 262 (1993).  There 
is a presumption of regularity in the law that supports the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties; however, it is 
doubtful that this presumption will attach where there is no 
documented evidence that proper notice was sent to the 
veteran's last address of record.  Davis v. Brown, 7 Vet. 
App. 298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992).   Accordingly, the veteran should be 
rescheduled for a new examination of his right ankle.

In addition, the Board notes that the July 2003 Veterans 
Claims Assistance Act (VCAA) notification letter that was 
sent to the veteran in regard to all of the claims here on 
appeal did not include the increased rating claim.  
Accordingly, the veteran must be provided with notice of the 
information and evidence necessary to substantiate his claim 
that he is entitled to a compensable rating for his service 
connected right ankle disability.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

In regard to the veteran's claims of entitlement to service 
connection for lumbar spine injury and thoracic spine injury, 
the service medical records showed that the veteran presented 
with complaints of "pain in the small of [his] back" in 
October 1976.  The veteran reported that he had had episodes 
of low back pain in the past but had never been evaluated.  
The veteran continued to complain of low back pain in 
November 1976, for which he was placed on temporary limited 
duty until the end of December 1976.  VA treatment records 
dated in January 2004 showed that the veteran complained of 
low back pain.  Accordingly, the Board finds that the 
foregoing evidence of in-service treatment for low back pain 
and current complaints of low back and thoracic spine pain 
triggers VA's duty to assist the veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  Consequently, the Board finds that the 
veteran should be afforded a VA examination and a nexus 
opinion should be obtained to determine whether any lumbar 
spine disorder and/or thoracic spine disorder found on 
examination is related to the veteran's military service.  

In regard to the veteran's claim of entitlement to service 
connection for bilateral pes planus, the service medical 
records showed that no bilateral food disorder was identified 
at the veteran's service enlistment examination conducted in 
February 1965.  Thereafter, a March 1967 service examination 
report noted that the examination revealed pes planus.  At 
the travel board hearing, the veteran testified that he did 
not have flat feet when he entered service.  The veteran 
maintained that over a period of time he developed flat feet 
from wearing combat boots.  The veteran testified that he 
could not wear any shoes that had an arch as the shoes would 
cause him pain.  There is no medical evidence of record that 
identifies any current bilateral foot disorder, much less pes 
planus.  As such, there is no evidence of a current 
disability, which is an issue material to the determination 
of whether the veteran is entitled to service connection for 
a bilateral foot disorder.  Accordingly, the Board finds that 
the foregoing evidence of an in-service diagnosis of pes 
planus and current complaints of bilateral foot pain due to 
pes planus triggers VA's duty to assist the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  Consequently, the 
Board finds that the veteran should be afforded a VA 
examination and a nexus opinion should be obtained to 
determine whether any bilateral foot disorder, to include pes 
planus, found on examination is related to the veteran's 
military service.  

In regard to the veteran's claim of entitlement to service 
connection for residuals of frostbite of the bilateral 
feet/toes, hands, and ears, the service medical records 
showed that the veteran was evaluated for possible frostbite 
of the tips of both of his great toes in November 1975.  
After an examination of the veteran's feet and toes, the 
service examiner noted an impression of superficial cold 
weather injury, no evidence of frostbite.  At the travel 
board hearing, the veteran testified that he currently worked 
for the United States Post Office as a letter carrier and he 
worked inside because he refused to work outside due to the 
cold weather.  The veteran further testified that he had "a 
constant cold problem with [his] ears.  They stay[ed] cold 
all the time."  There is no medical evidence of record that 
identifies any current bilateral foot/toes disorder, 
bilateral hand disorder, and/or bilateral ear disorder 
attributable to frostbite or cold weather injuries.  As such, 
there is no evidence of a current disability, which is an 
issue material to the determination of whether the veteran is 
entitled to service connection for these claimed disorders.  
Accordingly, the Board finds that the foregoing evidence of 
in-service treatment of a cold weather injury to the toes 
coupled with current complaints of residuals of frostbite of 
the feet/toes, hands, and ears triggers VA's duty to assist 
the veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Consequently, the Board finds that the veteran should be 
afforded a VA cold injury protocol examination and a nexus 
opinion should be obtained to determine whether any bilateral 
foot/toes disorder, bilateral hand disorder, and/or bilateral 
ear disorder found on examination is attributable to cold 
weather injuries the veteran reportedly sustained during 
service, to include documented treatment for a cold weather 
injury to the toes in November 1975.

In regard to the veteran's claim of entitlement to service 
connection for right knee and left knee pain with loss of 
motion, at the travel board hearing the veteran testified 
that he sustained injuries to his knees as the result of his 
participation in a lot of reconnaissance patrols in Korea 
during which time he also carried a "rucksack."  The 
veteran further recalled that during his service in Vietnam, 
he had to carry a lot of combat related equipment as well.  
When asked whether the veteran sustained any specific 
injuries to his knees during service, the veteran responded 
that "[his] knees just started going out and they started 
swelling up around the knee joints and on the left knee was 
the worst one and the swelling just started going all down 
the leg."  

The DD Form 214 showed that the veteran was awarded the 
National Defense Service Medal, Expert Infantry Badge, 
Vietnam Service Medal, Vietnam Campaign Medal, Armed Forces 
Expeditionary Medal (Korea), Bronze Star Medal with two 
overseas service bars, and three Good Conduct Medals.  The 
veteran served in Korea from September 16, 1965 to October 
15, 1966 and July 2, 1972 to August 8, 1973.  The veteran 
also served in the Republic of Vietnam from March 8, 1970 to 
February 10, 1971.  The veteran's primary military 
occupational specialty was an infantryman.  

The veteran's testimony is consistent with the performance 
duties of an infantryman.  VA treatment records dated in 
January 2004 showed that Dr. M.R.M. diagnosed the veteran 
with osteoarthritis which Dr. M.R.M. noted involved the 
knees.  At least a part of the veteran's service was as an 
infantryman in the Republic of Vietnam during the Vietnam 
War.  Thus, while service medical records are devoid of any 
complaints of, findings of, or treatment for right knee and 
left knee pain during service, the enhanced standard provided 
in 38 U.S.C.A. § 1154(b) for veterans who engaged in combat 
with the enemy during service should be considered.  
Accordingly, the Board finds that the veteran should be 
afforded a VA examination and a nexus opinion should be 
obtained to determine whether any current right knee disorder 
and left knee disorder found on examination clearly and 
convincingly are not due to injuries to the right knee and 
left knee reportedly sustained during the veteran's 
performance of his service duties as an infantryman.  

Accordingly, this case is REMANDED for the following action:

1.  Please provide the veteran with 
notification of the information and 
evidence necessary to substantiate the 
veteran's claim for a compensable rating 
for service-connected residuals of severe 
inversion injury to the right ankle 
pursuant to 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

2.  The veteran should be rescheduled for 
another appropriate medical examination 
to ascertain the current severity of his 
service-connected residuals of severe 
inversion injury to the right ankle.  The 
examiner should comment at which degree 
the veteran experiences pain, if any, on 
plantar flexion and dorsiflexion.  The 
examiner should comment on any additional 
functional loss of use of the right ankle 
due to pain, weakness, fatigue, 
incoordination, etc.  All other indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any lumbar spine disorder and/or thoracic 
spine disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any lumber spine 
disorder and/or thoracic spine disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

4.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any bilateral foot disorder, to include 
pes planus, that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
foot disorder, to include pes planus, 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

5.  The veteran should be afforded a VA 
cold injury protocol examination to 
ascertain the identity and etiology of 
any bilateral foot/toes disorder, 
bilateral hand disorder, and/or bilateral 
ear disorder attributable to cold weather 
injuries that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
foot/toes disorder, bilateral hand 
disorder, and/or bilateral ear disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to cold weather 
injuries the veteran reportedly sustained 
during service, to include documented 
treatment for a cold weather injury to 
the toes in November 1975.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

6.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right knee disorder and left knee 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any right knee 
disorder and left knee disorder clearly 
and convincingly are not due to injuries 
to the right knee and left knee the 
veteran sustained during service.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2004).

8.  If the veteran fails to report for 
the scheduled examinations, a dated copy 
of the letter informing the veteran where 
and when to report for the scheduled 
examinations must be placed in the claims 
file to provide evidence that VA mailed 
the notice of the examinations to the 
verified address for the veteran as 
requested above.

9.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


